Exhibit 10.3

This PURCHASE OPTION AGREEMENT (this “Agreement”), dated as of June 29, 2009, is
entered into among W2007 Equity Inns Intermediate Mezz I, LLC, a Delaware
limited liability company (“Grantor”), and Goldman Sachs Lending Partners LLC, a
limited liability company organized under the laws of the State of Delaware
(“Holder”).

W I T N E S S E T H:

WHEREAS, Grantor is the owner of all of the outstanding equity interest in W2007
Equity Inns Senior Mezz, LLC, a limited liability company organized under the
laws of the State of Delaware (the “Company”);

WHEREAS, Holder desires to obtain, and Grantor has agreed to grant to Holder, an
option to purchase 97% of the equity interests in the Company on the terms set
out below;

WHEREAS, after the exercise of such option to purchase 97% of the equity
interests in the Company, Holder desires to distribute to W2007 Finance Sub,
LLC, a Delaware limited liability company (“Finance Sub”) and Whitehall Parallel
Global Real Estate Limited Partnership 2007, a Delaware limited partnership (“WH
Parallel”), certain payments and/or distributions that Holder receives from the
Company or from any debt instruments transferred to Holder pursuant to the Debt
Option Interest (as defined below) to the extent set forth herein;

WHEREAS, as consideration for the grant of the Purchase Option (as defined
below) and the assignment of the Option Interest (as defined below), Holder has
agreed to cause the cancellation of indebtedness of certain affiliates of
Grantor (the “Cancellation”), which cancellation will result in an indirect
benefit to Grantor; and

WHEREAS, Grantor and Holder intend that the Purchase Option cannot be exercised
by Holder until such time as the payment or refinancing in full of (i) the
mortgage loan (the “Mortgage Loan”) made pursuant that certain Loan Agreement
(the “Mortgage Loan Agreement”), dated as of October 25, 2007, by and among
W2007 Equity Inns Realty, LLC, W2007 Equity Inns Realty, L.P. and Goldman Sachs
Mortgage Company (together with its successors and assigns, the “Mortgage
Lender”) and (ii) the first mezzanine loan (the “First Mezzanine Loan”) made
pursuant to that certain Mezzanine A Loan Agreement (“First Mezzanine Loan
Agreement”, and together with the Mortgage Loan Agreement, the “Loan
Agreements”), dated as of October 25, 2007, by and between Company and Goldman
Sachs Mortgage Company (together with its successors and assigned, the “First
Mezzanine Lender”).

 

-1-



--------------------------------------------------------------------------------

NOW, THEREFORE, for TEN DOLLARS ($10.00) and other consideration, the
sufficiency of which is acknowledged hereby, the parties hereby agree as
follows:

1. Grant of Option. Grantor, for itself and its successors and assigns, hereby
grants, bargains and transfers to Holder and its successors and assigns an
absolute, exclusive and irrevocable right (the “Purchase Option”) to
(i) acquire, free and clear of all liens and encumbrances, an interest in the
Company representing 97% of the total outstanding membership interests in the
Company and the corresponding right to full participation in all rights of
ownership and management of the Company (such membership interest and related
rights, the “Equity Option Interest”) and (ii) acquire, free and clear of all
liens and encumbrances, a 100% interest in any debt instruments owned by Grantor
that evidence indebtedness of the Company or indebtedness of any direct or
indirect subsidiary of the Company (such interests in debt instruments, the
“Debt Option Interest”, and together with the Equity Option Interest, the
“Option Interest”), in each case, on the terms and conditions set forth below.

2. Exercise of Option; Expiration.

(a) Exercise. Holder may exercise the Purchase Option at any time following or
simultaneously with the payment or refinancing in full of the Mortgage Loan and
the First Mezzanine Loan. To exercise the Purchase Option, Holder shall deliver
written notice of exercise to Grantor specifying (x) the date of closing of the
purchase (the “Closing Date”), which shall be in no event not less than 20 days
from the date of such notice and (y) the place where the closing will occur.
Grantor shall provide Holder not less than thirty (30) days’ prior written
notice of the date on which the Mortgage Loan and the First Mezzanine Loan are
to be paid or refinanced in full, and shall reasonably cooperate with Holder to
coordinate such payment or refinancing with the exercise of the Purchase Option,
if requested by Holder.

(b) Closing of Option; Amendment and Restatement of the Company LLC Agreement.
On the Closing Date, Grantor shall assign the Option Interest to Holder or its
designee, and Grantor and Holder hereby confirm and agree that concurrently
therewith Holder will enter into a “sharing” agreement (the “Sharing Agreement”)
with Finance Sub and WH Parallel, whereby Holder agrees to distribute to Finance
Sub and WH Parallel (in proportion to their respective limited liability company
interests in W2007 Grace I, LLC), the following percentages of distributions
Holder receives from the Company or from any debt instruments transferred to
Holder pursuant to the Debt Option Interest: (i) Holder shall retain or
distribute to its equityholders 25% and distribute to Finance Sub and WH
Parallel 75% of all amounts received until Finance Sub and WH Parallel have
received an aggregate amount of $190,230,635 under this clause (i); (ii) next,
Holder shall retain or distribute to its equityholders 75% and distribute to
Finance Sub and WH Parallel 25%, of all amounts received until Holder has
retained or distributed $485.55 million under this clause (ii); and (iii) next,
Holder shall retain or distribute to its equityholders 50%, and distribute to
Finance Sub and WH Parallel 50%, of all amount subsequently received from the
Company or from any debt instruments transferred to Holder pursuant to the Debt
Option Interest. Notwithstanding the foregoing, Finance Sub and WH Parallel
shall receive a priority distribution in the amounts necessary to reimburse
Grantor for amounts paid in accordance with Section 2(c) hereof. Each of Grantor
and Holder, at the reasonable request of the other, shall execute such other
instruments as may be necessary or appropriate to verify the effectiveness of
the transfer of the Option Interest and, promptly thereafter, the members of the
Company shall file and/or record such certificates or other instruments as may
be

 

-2-



--------------------------------------------------------------------------------

necessary or appropriate to comply with any applicable legal requirements
arising from the assignment or amendment. Each of Finance Sub, WH Parallel and
Holder, at the reasonable request of the other, shall execute the Sharing
Agreement and such other instruments as may be necessary or appropriate to
verify the effectiveness of the Sharing Agreement.

(c) Taxes; Other Expenses. Grantor shall pay any real property transfer taxes
and any other transfer taxes, stamp and/or recording taxes, filing fees and
other similar charges and expenses imposed by any federal, state or local taxing
jurisdiction arising in connection with the transfer of the Option Interest to
Holder as contemplated herein. Grantor agrees to prepare and file, or cause to
be prepared and filed, with the relevant governmental authorities all transfer
tax returns, affidavits and other similar instruments, if any, required under
applicable law in connection with the payment of the foregoing expenses. Each
party shall pay its own out-of-pocket expenses in connection with the transfer
of the Option Interest to Holder. Grantor shall pay Holder’s reasonable
out-of-pocket expenses in connection with the Cancellation.

(d) Expiration. If not exercised by Holder, the Purchase Option will expire on
June 30, 2015.

(e) Effectiveness; Enforceability of Agreement. Grantor and Holder hereby agree
that the Purchase Option may not be exercised in whole or in part until such
time as both the Mortgage Loan and the First Mezzanine Loan have been paid or
refinanced in full (although the exercise of the Purchase Option may occur
simultaneously with such payment or refinancing as set forth above). Grantor and
Holder further agree that no present right of any kind shall be conveyed to or
be exercisable by Holder unless and until both the Mortgage Loan and the First
Mezzanine Loan have been paid or refinanced in full.

3. Affirmative Covenants of Grantor. Grantor hereby covenants and agrees with
Holder that, from and after the date hereof and continuing until the sooner of
the closing of the purchase and the expiry of the Purchase Option in accordance
with the terms hereof, Grantor will do each of the following:

(a) Existence. Maintain the Company’s limited liability company existence in
good standing under the laws of the State of Delaware.

(b) Inspection; Audit. Permit any authorized representative designated by
Holder, upon reasonable advance notice, to visit, inspect and audit the
Company’s properties and condition, including its books and records (and to make
copies thereof), and to discuss its affairs, finances and accounts with its
officers, general partners, managers, members or directors, employees, auditors,
legal counsel and agents at such reasonable times and as often as may be
reasonably requested by Holder, which visit, inspection and audit shall be at
the expense of Holder.

 

-3-



--------------------------------------------------------------------------------

(c) Ownership of the Company. At all times retain directly 100% ownership of all
outstanding equity interests in the Company. Grantor will not permit the Company
or any of its subsidiaries to issue any additional equity interests, or any
options or rights of first offer or first refusal or other contingent interests
in or rights to acquire (by outright purchase, by conversion or otherwise) any
equity interests in the Company or any of its subsidiaries except for any such
rights or interests as exist as of the date hereof.

4. Negative Covenants. From and after the date hereof and continuing until the
sooner of (x) the closing of the purchase and (y) the expiry of the Purchase
Option in accordance with the terms hereof, without the prior written consent of
Holder, which consent may be granted or withheld by Holder in its sole
discretion, Grantor will not, and will not cause or suffer the Company to:

(a) Distributions. Make distributions to its equity holders, it being agreed
that any capital or operating proceeds or other amounts not reasonably required
to establish working capital reserves for the Company and its subsidiaries and
to pay all renting, administrative, management, legal and other operating or
capital expenses incurred by the Company and its subsidiaries in connection the
ownership of their assets or otherwise to satisfy the requirements of the
Mortgage Loan and the First Mezzanine Loan, shall be applied toward prepayment
of the Mortgage Loan and the First Mezzanine Loan or retained by the Company or
its subsidiaries; except that if Grantor, the Company or any of its subsidiaries
incurs, guarantees or pledges assets to secure any debt for borrowed money, then
the proceeds of such debt shall be applied first toward repayment of the
Mortgage Loan and the First Mezzanine Loan and reasonable third party
transaction costs, and any remaining amounts shall be distributed in the manner
specified in Section 2(b) hereof as if the Purchase Option had been exercised.

(b) Limited Liability Company Agreements. Amend or otherwise modify any
provision of the Company’s certificate of formation or limited liability company
operating agreement.

(c) Liens. Create, incur, assume or suffer to exist any liens or encumbrances
upon, or any security interest in, any of the limited liability company
interests in the Company except for liens in respect of taxes or governmental
impositions not yet due and payable.

5. Representations and Warranties. Grantor hereby represents and warrants to
Holder as follows as of the date hereof: (i) Grantor is the sole and legal
beneficial owner of the Equity Option Interest, free and clear of any pledge,
security interest, lien, charge, encumbrance, easement, conditional sale or
other title retention agreement, hypothecation, assessment, lease, levy, charge
transfer restriction, right of first offer, right of first refusal, option,
preemptive right, voting trust or agreement, proxy or set off or other adverse
claim of any kind or nature, whether arising by agreement, statute or otherwise;
(ii) Grantor has full legal rights, power and authority to assign and transfer
the Equity Option Interest; (iii) neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated herein, nor
performance of and compliance with the terms and provisions hereof will
(A) violate or conflict with any provision any governance document of Grantor or
the Company, (B) violate any material law, statute, rule, regulation, order,
writ, injunction, judgment,

 

-4-



--------------------------------------------------------------------------------

decree or permit applicable to Grantor or the Company, (C) violate or conflict
with contractual provisions of, or cause an event of default under, any material
indenture, loan agreement, pledge agreement, mortgage, deed of trust, contract
or other agreement or instrument to which Grantor or the Company is a party or
by which it may be bound, or (D) result in or require the creation of any
security interest, lien, claim, pledge, charge, mortgage, agreement,
restriction, or encumbrance upon or with respect to the Equity Option Interest;
(iv) this Agreement has been duly authorized by all necessary limited liability
company action and the Agreement, executed and delivered by Grantor, constitutes
the legal, valid and binding obligation of Grantor, enforceable in accordance
with its terms, subject to bankruptcy, insolvency, reorganization, moratorium
and similar laws of general applicability relating to or affecting creditors’
rights and to general equity principles and to judicial application of foreign
laws or foreign governmental actions affecting creditors’ rights; (v) no broker
or finder has acted for Grantor in connection with this Agreement or the
transactions contemplated hereby, and no broker or finder retained by Grantor is
entitled to any brokerage or finder’s fee with respect to this Agreement or such
transactions.

6. Miscellaneous.

(a) Further Assurances. Each of Grantor and Holder agrees at all times to do
such further acts and to execute such further instruments as may be reasonably
necessary fully to perform and carry out the terms and intent of this agreement.

(b) Notices. Any notice, request, demand or other communication required or
permitted hereunder shall be given in writing by (i) personal delivery, or
(ii) overnight delivery service with proof of delivery, or (iii) United States
Mail, postage prepaid, registered or `certified mail, return receipt requested,
or (iv) prepaid telegram, telex, telecopy or facsimile sent to the intended
addressee at the address indicated below or to such different address as the
addressee shall have designated by written notice sent in accordance herewith,
and shall be deemed to have been given and received either at the time of
personal delivery or, in the case of an overnight delivery service or mail, as
of the date of first attempted delivery on a Business Day at the address and in
the manner provided herein, or in the case of telegram, telex, telecopy or
facsimile, upon receipt:

If to Grantor:

c/o Goldman, Sachs & Co.

85 Broad Street

New York, New York 10004

Attention: Alan Kava

Tel: (212) 902-1145

Fax: (212) 357-5505

 

-5-



--------------------------------------------------------------------------------

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention: Anthony J. Colletta

Tel.: (212) 558-4608

Fax: (212) 558-3588

If to Holder, at:

Goldman Sachs Lending Partners LLC

85 Broad Street

New York, New York 10004

Attention: Mark Buono

Tel.: (212) 902-3824

Fax: (212) 902-3000

with a copy to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

Attention: Michael Weinberger

Tel.: (212) 225-2092

Fax: (212) 225-3999

(c) Remedies. Each party acknowledges that, in view of the uniqueness of the
interests in the Company, Holder would be irreparably damaged and would not have
an adequate remedy at law in the event that any provision of this Agreement is
not performed in accordance with its terms, and that, in such event, Holder
shall be entitled to injunctive relief, including specific enforcement to
enforce the provisions of this Agreement in addition to any other remedy to
which Roth may be entitled at law. If any action should be brought by Holder at
law, in equity or otherwise to enforce any of the provisions of this Agreement,
Grantor confirms its agreement that it has irrevocably waived and will not be
entitled to raise any defense that there is an adequate remedy at law.

(d) Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns. Subject to federal or state securities, real estate syndication, or
comparable laws, the Purchase Option shall be freely transferable by Holder, and
Grantor hereby agrees to reasonably cooperate and to cause the Company to
reasonably cooperate with Holder in connection with any such transfer. Without
limiting the foregoing, Grantor shall provide and cause the Company to provide
to Holder upon request, such financial and other information regarding the
Company, its subsidiaries and their respective assets as Holder shall reasonably
request, and upon the reasonable request of Holder, Grantor shall assist and
cause the Company to assist Holder in the preparation of customary offering
materials in connection therewith and provide such other reasonable assurances
as Holder shall reasonably request, in each case, in order to successfully
market the Purchase Option, provided that Holder shall pay all costs and
expenses in connection with a transfer of the Purchase Option by Holder.
Notwithstanding anything to the contrary herein, in the event that Holder wishes
to transfer the Purchase Option, Holder shall comply with the provisions set
forth on Annex A, attached hereto and incorporate herein.

 

-6-



--------------------------------------------------------------------------------

(e) Governing Law. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, AND AS
PERMITTED BY SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, THE PARTIES HERETO AGREE THAT THIS AGREEMENT SHALL IN ALL RESPECTS BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

(f) Submission to Jurisdiction. Grantor hereby irrevocably submits to the
jurisdiction of any New York or federal court sitting in New York, New York over
any suit, action or proceeding arising out of or relating to this Agreement, and
Grantor agrees and consents that, in addition to any methods of service of
process provided for under applicable law, all service of process in any such
suit, action or proceeding in any New York or federal court sitting in New York,
New York may be made by certified or registered mail, return receipt requested,
directed to Grantor at the address indicated in Section 5(b) and service so made
shall be completed five (5) days after the same shall have been so mailed.

(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument. In addition, the delivery of a signature
page to this agreement by facsimile or other similar electronic transmission
shall be binding upon the delivering party and shall have the same force and
effect as the delivery of an original manually-signed signature page (and any
party delivering in such form agrees that promptly thereafter it also will
deliver an original, manually-signed copy of the signature page to the other
party).

(h) Time of the Essence. Time is of the essence in the performance of each and
every term of this Agreement.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed as of the date first written above.

 

W2007 Equity Inns Intermediate Mezz I, LLC,

a Delaware limited liability company

By:

/s/ Oleg Yablonovskiy

Name:  Oleg Yablonovskiy Title: Authorized Signatory

GOLDMAN SACHS LENDING PARTNERS LLC

a Delaware limited liability company

By:

/s/ Mark J. Buono

Name: Mark J. Buono Title: Authorized Signatory Solely to evidence its
acknowledgment of, and agreement to, the agreements contained in Section 2(b)
hereof

W2007 FINANCE SUB , LLC,

a Delaware limited liability company

By:

Whitehall Street Global Real Estate

Limited Partnership 2007, a Delaware

limited partnership, its managing member

By:

WH Advisors, L.L.C., a Delaware

Limited liability company, its

general partner

By:

/s/ Oleg Yablonovskiy

Name:  Oleg Yablonovskiy Title: Authorized Signatory

[Signatures continue on following page.]

[Signature page Purchase Option Agreement]



--------------------------------------------------------------------------------

Solely to evidence its acknowledgment of, and agreement to, the agreements
contained in Section 2(b) hereof

WHITEHALL PARALLEL GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007,

a Delaware limited partnership

By:

WH Parallel Advisors, L.L.C. 2007, a

Delaware limited liability company, its

general partner

By:

/s/ Oleg Yablonovskiy

Name: 

Oleg Yablonovskiy

Title:

Authorized Signatory

[Signature page Purchase Option Agreement]



--------------------------------------------------------------------------------

ANNEX A

Prior to Holder transferring the Purchase Option, Holder shall provide Finance
Sub and WH Parallel (each a “Whitehall Entity”, and collectively, the “Whitehall
Entities”) with a right to purchase the Purchase Option for cash (the “Holder
Purchase Option”) on and subject to the following terms and conditions:

(a) The Holder shall give notice (the “Proposed Sale Notice”) to the Whitehall
Entities setting forth the proposed purchase price (the “Proposed Purchase
Price”).

(b) The Whitehall Entities shall have twenty (20) days (the “Acceptance Period”)
after the delivery by the Holder to the Whitehall Entities of the Proposed Sale
Notice to elect to exercise the Holder Purchase Option with respect to the
Purchase Option (such election to be made, if at all, by giving notice thereof
(the “Acceptance Notice”) to the Holder within the Acceptance Period); it being
understood that if more than one such Whitehall Entity delivers an Acceptance
Notice, each such delivering Whitehall Entity shall be deemed to have elected to
exercise its right to purchase its proportional share of the Purchase Option,
based on the their respective limited liability company interests in W2007 Grace
I, LLC.

(c) If none of the Whitehall Entities exercises the Holder Purchase Option, then
the Holder shall have the right to sell the Purchase Option to an independent
third party (“Purchaser”) at any time or times during the 90-day period
following the expiration of the Acceptance Period (such period, the “Marketing
Period”), for aggregate cash consideration which is not less than 90% of the
Proposed Purchase Price. If an agreement is executed during the Marketing Period
but the closing under such agreement does not occur within ninety (90) days
after the end of the Marketing Period (the “Closing Period”), the Holder
Purchase Option will apply as to any sale of the Purchase Option occurring after
such 90-day period.

(d) If any Whitehall Entity exercises the Holder Purchase Option within the
Acceptance Period, then such exercise shall be deemed to create a contract
between each such exercising Whitehall Entity, on one hand, and the Holder on
the other hand, pursuant to which each such exercising Whitehall Entity
irrevocably agrees to acquire the Purchase Option for the Proposed Purchase
Price, except that the closing date for such sale shall be twenty (20) days
after the making of such election.

(e) Simultaneously with the delivery of the Acceptance Notice (and as a
condition to the effectiveness of such Acceptance Notice), the exercising
Whitehall Entity or Whitehall Entities, as applicable, shall deposit with the
Holder a deposit by certified or cashier’s check or wire transfer of immediately
available federal funds in an amount equal to ten percent (10%) of the Proposed
Purchase Price (the “Purchase Deposit”). If the exercising Whitehall Entity or
Whitehall Entities, as applicable, fail to deliver the Purchase Deposit in the
manner described above, then no Whitehall Entity shall be deemed to have
exercised the Purchase Option and the Holder may proceed in accordance with
Section 6(d) of the Agreement. The Purchase Deposit shall be non-

 

A-1



--------------------------------------------------------------------------------

refundable to the exercising Whitehall Entity or Whitehall Entities, as
applicable, in the event of a failure by such Whitehall Entity or Whitehall
Entities, as applicable, to consummate the purchase of the Purchase Option on
the relevant closing date (other than solely by reason of a default by the
Holder), in which case the Holder may terminate (or cause the termination of)
the contract created by the Proposed Sale Notice, and the Acceptance Notice and
the Holder may retain the Purchase Deposit as liquidated damages for the benefit
and account of the Holder only. The parties agree that damages to the Holder
will be difficult and impracticable to ascertain in connection with a default by
an exercising Whitehall Entity under provisions of this Annex A and the
retention of the Purchase Deposit by the Holder is a reasonable estimate of such
damages from such default and shall not be considered a penalty. If the sale of
the Purchase Option fails to occur on the relevant closing date solely by reason
of a default by the Holder (other than as a result of any act or omission by the
exercising Whitehall Entity or Whitehall Entities), then, at the election of the
exercising Whitehall Entity or Whitehall Entities, as applicable, (x) the
contract created by the Proposed Sale Notice, and the Acceptance Notice shall be
terminated and the Purchase Deposit shall be refunded to such exercising
Whitehall Entity or Whitehall Entities; or (y) such exercising Whitehall Entity
or Whitehall Entities may seek specific performance of such contract, but such
exercising Whitehall Entity or Whitehall Entities shall have no other rights or
remedies by reason of such breach. If the closing of the sale of the Purchase
Option to the exercising Whitehall Entity or Whitehall Entities, as applicable,
occurs, then the Purchase Deposit shall be applied towards the Proposed Purchase
Price at closing.

(f) Except as otherwise expressly provided herein, each party shall bear its own
legal fees and expenses in connection with a sale under the provisions of this
Annex A. The Grantor and Company shall not pay any costs of marketing the
Purchase Option or any legal fees incurred by the Holder in connection
therewith.

 

A-2